Citation Nr: 0027151	
Decision Date: 10/12/00    Archive Date: 10/19/00

DOCKET NO.  97-11 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to service connection for a right arm 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1955 to January 
1958.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 1997 rating decision 
by the Columbia, South Carolina RO.  This case was before the 
Board in September 1999 when it was remanded for additional 
development.

The Board notes that the veteran was scheduled for a hearing 
before the Board at the RO in April 1999; however, he failed 
to report to the hearing.


REMAND

The veteran contends that the RO erred by failing to grant 
service connection for a right shoulder disability and a 
right arm disability.

In reviewing the record, the Board notes that the veteran's 
service medical records were presumably destroyed in the 
accidental fire at the National Personnel Records center in 
1973.  In cases where service medical records are unavailable 
through no fault of the claimant, there is a heightened 
obligation to explain findings and conclusions and to 
carefully consider the benefit of the doubt doctrine under 
38 U.S.C.A. § 5107(b).  O'Hare v. Derwinski, 1 Vet. App. 365 
(1991).  In its September 1999 Remand, the Board instructed 
the RO to contact the Columbia VA Medical Center (VAMC) and 
the Greenville VA Outpatient Clinic and request copies of all 
records of treatment relating to the veteran's right shoulder 
and right arm since 1982.

In response to the Board's Remand, the RO obtained the 
aforementioned treatment records from the Columbia VAMC in 
February 2000.  The Board notes, however, that the RO 
apparently did not attempt to obtain the Greenville VA 
Outpatient Clinic records for association with the claims 
folder.

In Stegall v. West, 11 Vet. App. 268 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a remand was necessary because the veteran's medical 
examination was inadequate, and because of the RO's failure 
to follow the Board's directives in a prior remand.  The 
Court further held that a remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand orders.  Id.  The Board regrets any further delay in 
this case.  In view of the RO' s failure to follow the 
directives in the September 1999 Remand, the Board concludes 
that additional development of the record is required prior 
to appellate disposition.

Under the circumstances of this case, the Board has no 
recourse but to REMAND this case again to the RO for the 
following action:

1.  The RO should contact the Greenville 
VA Outpatient Clinic and request copies 
of all records of treatment relating to 
the veteran's right shoulder and right 
arm since 1982.  All records obtained 
should be associated with the claims 
folder. 

2.  Thereafter, the RO should 
readjudicate the veteran's claims.  If 
any decision remains adverse to the 
veteran, the RO should provide him and 
his representative with a supplemental 
statement of the case and the applicable 
time to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matters that the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



